Title: From George Washington to John Ettwein, 28 March 1778
From: Washington, George
To: Ettwein, John



Sir.
Head Quarters [Valley Forge] 28th march 1778.

I have received your Letter of the 25th instant by Mr Hasse; setting forth the injury that will be done to the Inhabitants of Letiz by establishing a General Hospital there—it is needless to explain how essential an establishment of this kind is to the welfare of the Army, and you must be sensible that it cannot be made any where, without occasioning inconvenience to some set of people or other—at the same time it is ever my wish and aim that the public good be effected with as little sacrifice as possible of individual interests—and I would by no means sanction the imposing any burthens on the people in whose favor you remonstrate, which the public Service does not require—The Arrangement and distribution of Hospitals depends intirely on Doctor Shippen, and I am persuaded that he will not exert the authority vested in him unnecessarily to your prejudice—It would be proper however to represent to him the circumstances of the inhabitants of Letiz; and you may if you choose it, communicate the contents of this Letter to him. I am Sir Your most obedt Servt

Go: Washington

